DETAIED ACTION
Applicant’s argument filed in the reply on 11/9/2021 were received and fully considered. Claim 1, 9, and 11 were cancelled. Claims 2, 10 and 12 were amended. Claims 2-8, 10, and 12 are being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-149694, filed on 8/8/2018.
Allowable Subject Matter
Applicants argument filed in the reply on 11/9/2021, were received and fully considered. Claim 2, was amended along with claims 10, and 12. Applicant’s argument was found to be persuasive which places the application in the condition for allowance. Claims 1, 9 and 11 are cancelled.  Therefore, claims 2 – 8, 10, and 12 are allowed. Please see below for more detail.
	Claim 2, and all dependent claims thereof, recites limitation “A non-transitory computer-readable storage medium storing a program that causes a processor included in a computer mounted on a sound source direction estimation device to execute a process, the process comprising: calculating a sound pressure difference between a first voice data acquired 
supra. As such they do not teach and/or suggest limitations as recited above. 
All dependent claims thereof, thus are also allowable for substantially similar reasons. Therefore, claims 2 – 8, 10, and 12 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Zhang et al. (U.S. Patent Application No: US20140067386) teaches (Par. 0007):” In one embodiment, an array of microphones is used to sample the audio signal embedded with noise. The samples are processed according to a beamforming technique to get a signal with an enhanced target voice. A target voice is located in the audio signal sampled by the microphone array. A credibility of the target voice is determined when the target voice is located. The voice presence probability is weighted by the credibility. The signal with the enhanced target voice is enhanced according to the weighed voice presence probability.”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DARIOUSH AGAHI/Examiner, Art Unit 2656                                                                                                                                                                                                        
/HUYEN X VO/Primary Examiner, Art Unit 2656